PER CURIAM.
In this appeal from a summary judgment in favor of Harden and Munroe, Ivie contends that the trial court erred in granting summary judgment declaring his land sales contract with Harden to be voidable. We reverse.
Ivie asserts that the trial court erred in granting summary judgment because there were material questions of fact regarding the adequacy of a realtor’s disclosure of his dual agency relationship. We agree that there was a genuine issue of material fact on the question of the adequacy of the disclosure, and that the entry of summary judgment in favor of Harden was improper.
Accordingly, the summary judgment is reversed and this case is remanded for further proceedings consistent herewith.
THOMPSON and ZEHMER, JJ., concur.
BARFIELD, J., dissents with written opinion.